Citation Nr: 1401947	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for depressive disorder for the period from April 18, 2006 to November 8, 2011.

2.  Entitlement to a rating in excess of 50 percent for depressive disorder for the period beginning on November 8, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected depressive disorder, to include consideration of entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to July 1985.

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2006 rating decision in which the RO, inter alia, granted the Veteran's claim for an increased rating for depressive disorder and assigned a 30 percent rating, effective April 18, 2006.

In January 2011, the Veteran testified at a Board hearing (Travel Board) before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In May 2010 and March 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After completing additional development, the AMC continued to deny each claim (as reflected in a March 2013 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

In a March 2013 rating decision, the AMC partially granted the Veteran's claim for an increased rating for depressive disorder, and awarded a 50 percent rating, effective November 8, 2011.  As the Veteran was not granted the full benefit sought, the issues of a higher rating for depressive disorder remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded). 

As explained in further detail below, a review of the record shows that the Veteran has been unemployed since approximately October 2009, which he generally suggests is due, at least in part, to his service-connected depressive disorder.  The Board has therefore expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to depressive disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in such file reveals VA treatment records dated through March 2012; such records were considered by the AMC in the March 2013 SSOC.  Such file also contains additional adjudicatory documents, including an October 2013 Informal Hearing Presentation submitted by the Veteran's representative.

The Board's decision on the claims for higher ratings for depressive disorder is set forth below.  The remaining claim on appeal is addressed in the remand following the order; this matter is being remanded to the RO remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  For the period from April 18, 2006 to November 8, 2011, the Veteran's psychiatric symptoms included depression, sleep disturbances, nightmares, impaired concentration, irritability, episodic suicidal ideations and episodic hallucinations; collectively, these symptoms are indicative of no more occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Since November 8, 2011, the Veteran's psychiatric symptoms have included insomnia and sleep impairment, anxiety, difficulty concentrating, low self-esteem, impairment to recent memory and intermittent or episodic suicidal thoughts; collectively, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for depressive disorder, for the period prior to November 8, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9434 (2013). 

2.  The criteria for a rating in excess of 50 percent for depressive disorder, for the period beginning on November 8, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9434 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. . Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Furthermore, with respect to claims for increase,  the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37(2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a May 2006 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate a claim for an increased rating for depressive disorder.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  The July 2006 rating decision reflects the RO's initial adjudication of the claim for an increased rating after the issuance of the May 2006 letter.  Thereafter, the SOC set forth specific criteria for higher rating for psychiatric disability (the timing and  form of which suffices, in part, for Dingess/Hartman).

In addition, a July 2008 letter informed the Veteran of the applicable criteria for a higher rating for his depressive disorder and otherwise complied the requirements of Vazquez-Flores .Moreover, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA outpatient treatment records, Army National Guard records and Social Security Administration (SSA) records (requested by the Board in its March 2012 remand), and various private treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal is the transcript of the January 2011 Board hearing, along with various written statements provided by the Veteran and his representative.  The Board finds that no further action with respect to either claim, prior to appellate consideration, is required.

As regards the January 2011 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2011 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, which then consisted of a claim for an increased rating for depressive disorder.  Also, information was solicited regarding the Veteran's current psychiatric symptoms and his past employment history.  In addition, the Veteran testified that he only received treatment for his depression from VA.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient.   

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As the RO has already assigned staged ratings for the Veteran's disability, the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating of the disability is warranted.

The RO assigned the ratings for the Veteran's depressive disorder by analogy under the diagnostic codes for an unlisted mental disorder and major depressive disorder.
Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

A.  Factual Background

The report of a June 2006 VA examination reflects the Veteran's complaints of a depressed mood with crying bouts, trouble maintaining sleep five times per week, daily ruminations of his tour and irritability occurring five times a week.  Mental status examination found the Veteran to be neatly groomed, psychomotor activity to be unremarkable, speech to be spontaneous and affect to be constricted.  Mood was found to be depressed, attention was found to be intact, thought processes were found to be unremarkable and thought content was found to be preoccupied with one or two topics.  He was found to be oriented to person, time and place.  There were no delusions or hallucinations found and he understood the outcome of his behavior and that he had a problem.  Inappropirate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts or suicidal thoughts were not found or reported.  Impulse control was found to be good without episodes of violence and he was able to maintain minimum personal hygiene.  Remote, recent and immediate memory were found to be normal.  A Global Assessment of Functioning (GAF) score of 60 was assigned.

An April 2007 VA treatment note reflects the Veteran's complaints of "ideas of hurting himself for two weeks," hallucinations, nightmares and depression due to economic and marital conflicts as well as his mother's recent cancer diagnosis.  Current symptoms include being easily irritable, depression with ahnedonia, restless sleep, unspecific nightmares, occasional "death wishes" and an incident two months ago in which he heard night noises and his name being called.  Present self/other harm plans, difficulty concentrating, visual hallucinations, auditory hallucinations and panic attacks were denied.  A past suicide attempt in 2002 due to marital and economic conflicts was reported.  Memory and concentration were found to be preserved while insight and judgment were found to be good.  Obsessions, compulsions, disorders of perception or delusional thoughts not found.  A GAF of 45 was assigned.

A May 2007 VA treatment note reflects the Veteran's reports of "death wishes" with no plans to hurt himself and that he was not suicidal.  Other symptoms included crying easily and not enjoying daily activities.  He reported volunteering at his son's school and breeding dogs.  Mental status examination found hygiene to be adequate and he was found to be appropriately dressed without psychomotor agitation or retardation.  Thought processes were found to be coherent and logical without grandiose delusions.  Mood was found to be depressed while affect was found to be broad and not restricted.  There were no auditory hallucinations or visual hallucinations.  He was found to be oriented to time, place and person with a good attention span.  Memory for immediate, recent and remote events were found to be well preserved while abstract and practical judgment were found to be good to excellent.  Insight was found to be good.  A GAF of 55 was assigned.

A September 2007 VA treatment note reflects the Veteran's reports that he was unable to hold a job as we was unable to sustain repetitive movements in his fingers.  Auditory hallucinations, visual hallucinations, suicidal ideations and homicidal ideations were denied.  Mental status examination found the Veteran's dress to be appropriate, his hygiene to be adequate and his thought processes to be coherent and logical.  Thought content was found to be normal, mood was found to be euthymic and affect was found to be appropriate.  He was found to be oriented in all spheres with intact memory.  Judgment was found to be good and insight was found to be fair.  A GAF of 65 was assigned.

A November 2007 Medical Evaluation Board summary indicates that the Veteran had received inpatient treatment from May to June 2007 due to an exacerbation of depression symptoms accompanied by vague suicidal ideas.  He had attributed these ideations to his economic and physical situation, as he had just found that he had diabetes.  Mental status examination found him to be cooperative with an anxious affect and to be appropriately dressed.

A June 2008 VA examination report reflects the Veteran's complaints of sleep difficulties with frequent awakenings at night four times per week, nightmares involving dead relatives at least three times per week, a lack of energy and motivation, social withdraw, poor concentration, irritability and forgetfulness.  He reported that he forgot to take a bath daily.  Homicidal or suicidal thoughts were denied.  Mental status examination found him to be casually dressed and unshaved for one to two days.  Psychomotor activity was found to be tense, speech was found to be unremarkable, affect was found to be appropriate and attention was found to be intact.  He was oriented to person, time and place.  Thought processes were found to be unremarkable, thought content was found to have preoccupation with one or two topics and he was found to understand the outcome of his behavior.  He was also found to partially understand that he had a problem.  No delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior or panic attacks were found or reported.  Impulse control was found to be good with no episodes of violence.  Remote, recent and immediate memory were found to be normal.  A GAF of 60 was assigned.

A September 2008 VA treatment note reflects the Veteran's reports that his uncle and nephew had died recently.  Auditory hallucinations, visual hallucinations, suicidal ideations or homicidal ideations were denied.  Mental status examination found his hygiene to be adequate and his dress to be appropriate.  Thought processes were found to be logical and coherent while thought content was found to be normal.  Mood was found to be euthymic and affect was found to be appropriate.  There were no abnormalities of perception.  He was found to be oriented in all spheres, memory was found to be intact, judgment was found to be good and insight was found to be fair.  A GAF of 65 was assigned.

An April 2009 VA treatment note reflects the Veteran's reports that he was opening a dancing school with his wife.  Suicidal or homicidal ideations were denied.  Mental status examination found his hygiene to be adequate and his dress to be appropriate.  Thought processes were found to be coherent, thought content was found to be normal, mood was found to be tearful and euthymic and affect was found to be broad and appropriate.  There were no abnormalities of perception.  He was found to be oriented to all spheres and memory was found to be intact.  Judgment was found to be fair and insight was found to be superficial.

A July 2010 VA treatment note documents  the Veteran's report that his teenage son was oppositional but able to follow the house rules.  Auditory hallucinations, visual hallucinations, suicidal ideations and homicidal ideations were denied.  Mental status examination found hygiene to be adequate, dress to be appropriate and thought content to be coherent and logical.  Thought content was found to be normal, mood was found to be irritable and affect was found to be appropriate.  There was no abnormality for perception.  He was found to be oriented in all spheres, memory was found to be intact, judgment was found to be good and insight was found to be fair.  A GAF of 65 was assigned.

During the January 2011 hearing, the Veteran testified that he had difficulty concentrating, that he was in a "bad mood" constantly and that he was less active than he had been in the past.  He stopped working in July 2009 due to his "nerves" and physical conditions, including his back, hands and nerves.  His wife dealt with the shopping and he had good and bad days.  The Veteran's wife stated that they had been married for 19 years, that his sleep was disturbed, that he had told her that he intended to kill himself at various times and that they argued most of the time when they are together.

A February 2011 VA treatment note indicates that the Veteran denied auditory or visual hallucinations, self-harm ideation or harm to others ideations.  Mental status examination found hygiene and grooming to be fair.  Speech was found to be spontaneous with adequate volume and production, coherent and fluent without psychomotor agitation or retardation.  Mood was found to be "better," affect was found to be congruent and thought processes were found to be coherent, goal-directed, relevant and logical.  There were no auditory or visual hallucinations, death wishes or delusions.  He was oriented in time, place and person while recent and remote memory were found to be intact.  Judgment and insight were found to be fair.  A GAF of 65 was assigned.

A March 2011 VA treatment note reflects the Veteran's report of family difficulties.  Hygiene was found to be adequate, dress was found to appropriate, behavior/motor activity were found to be normal and speech was found to be readily spontaneous.  He was found to be oriented to all spheres.  Mood was found to be depressed while affect was full-range, expressive, stable and appropriate.  There was no abnormality of perception or thought content noted or reported.  Thought processes were found to be logical and goal-directed while insight and judgment were found to be fair.  Memory was found to be intact.  Suicidal and homicidal ideations were denied.  A GAF of 60 was assigned.

On mental status examination, the examiner found the Veteran to have adequate hygiene and to be appropriate dressed.  Behavior/motor activities were found to be normal and speech was found to be readily spontaneous.  He was oriented in all spheres.  Mood was found to be eurythmic while affect was found to be full-range, expressive, stable and appropriate.  There was no abnormality of perception or unusual thought content.  Thought processes were found to be coherent, logical and goal-directed.  Insight and judgment were found to be fair and memory was found to be intact.  Suicidal or homicidal ideations were denied.  A GAF of 60 was assigned.

A June 2011 VA treatment note reflects the Veteran's report that he had separated from his wife following an argument over their son and his wife's threats of suicide.  Auditory and visual hallucinations or suicidal and homicidal ideations were denied.  The Veteran was found to have adequate hygiene and appropriate dress with coherent and logical thought processes.  Thought content was found to be normal, mood was found to be euthymic and affect was found to be constricted and appropriate.  There was no abnormality of perception.  He was oriented in all spheres and his memory was found to be intact.  Judgment was found to be good and insight was found to be fair.  A GAF of 65 was assigned.

A September 2011 VA treatment note documents that the Veteran reported depression and that he was going through a "difficult moment" with his wife and son.  He was found to have adequate hygiene and appropriate dress, normal behavior/motor activity and readily spontaneous speech.  He was found to be oriented in all spheres and mood was found to be depressed while affect was found to be full-range, expressive, stable and appropriate.  There was no abnormality in perception while insight, judgment and memory were found to be fair.  Suicidal and homicidal ideations were denied.  A GAF of 60 was assigned.

On mental status examination, the examiner found the Veteran to be oriented in all spheres, thought content to be normal and thought processes to be coherent, relevant and logical.  Memory was found to be intact while judgment and insight were found to be good.  Homicidal ideations and suicidal ideations were denied.

A November 8, 2011 VA examination report documents the Veteran's reported problems with concentration, rumination of thoughts about disappearing, intermittent suicidal thoughts, anxiety, diminished mood, low self-esteem, loss of interest in pleasurable activities and sleep difficulties including insomnia and problems staying asleep.  He characterized these symptoms as moderate to severe in intensity.  Mental status examination found the Veteran's general appearance to be clean.  Psychomotor activity and speech were found to be unremarkable, affect was found to be appropriate, mood was found to be depressed and dysphoric and attention was found to be intact.  He was found to be oriented to person, time and place.  Thought processes were found to be circumstantial while thought content was found to be unremarkable.  Delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks or homicidal thoughts were not found or reported.  Suicidal thoughts were reported but he denied ever acting upon them.  With regards to judgment and insight, the Veteran was found to understand the outcome of his behavior and that he had a problem.  Impulse control was found to be fair with no episodes of violence.  Remote and immediate memory were found to be normal while recent memory was found to be mildly impaired.  He was found to be able to maintain minimum personal hygiene and there were no problems with his activities of daily living.  A GAF of 61 was assigned.

A January 2012 VA treatment note reflects the Veteran's report of boredom and that he was selling his house.  Auditory hallucinations, visual hallucinations, suicidal ideations or homicidal ideations were denied.  Mental status examination found hygiene to be adequate, dress to be appropriate and thought processes to be coherent and logical.  Thought content was found to be normal, mood was found to be anxious and affect was found to be constricted and appropriate.  He was found to be oriented to all spheres.  There was no abnormality of perception found.  Memory was found to be intact and abstraction was found to be normal while judgment and insight were found to be good.  A GAF of 60 was assigned.

Mental status examination detailed in a January 2012 VA treatment note indicated that thought content contained delusions of persecution, that thought processes were relevant, that recent memory was poor and that judgment and insight were fair.  Suicidal or homicidal ideations were denied.

A March 2012 VA treatment note reflects the Veteran's complaints of marital issues related to the divorce process and that his relationship with his 15 year old had improved as they were speaking on a daily basis.  Suicidal and homicidal ideations, plan or intent were denied.  He was found to be oriented to time, person and place. 

B.  Period Prior to November 8, 2011

Considering the pertinent evidence in light of the applicable criteria and legal principles set forth above, above, the Board finds that a rating in excess of 30 percent rating is not warranted for the Veteran's depressive disorder at any point prior to November 8, 2011.

Following a review of the relevant evidence of record, which includes VA treatment records dated through September 2011, the Veteran's own statements, the testimony during the January 2011 hearing, and the VA examination reports dated in June 2006 and June 2008, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his depressive disorder.   In this regard, the Board finds that, for the appellate period prior to November 8, 2011, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of episodic depression, sleep disturbances, nightmares, impaired concentration, irritability, episodic suicidal ideations and episodic hallucinations without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Based on the evidence of record, the Board finds that the Veteran's depressive disorder does not result in occupational and social impairment with reduced reliability and productivity.  With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the Veteran's judgment was consistently found to be good or excellent while his insight was consistently found to be good or fair.  Likewise, there is no evidence of impaired abstract thinking.  His speech was consistently found to be goal-directed and logical.  While the Veteran's affect has been variously described as constricted or broad, it has not been noted to be flattened.  Additionally, there is no evidence that the Veteran experiences panic attacks and such were consistently denied by the Veteran.  Memory was found to be normal or intact on multiple occasions, including in June 2006, May 2007 and June 2008.  There is also no evidence that he has difficulty in understanding complex commands.  

The Board also notes that, while the Veteran reported in November 2007 that he had experienced suicidal ideations, he attributed these ideations to his economic problems and his recent diagnosis of diabetes mellitus.  Suicidal ideations were denied by the Veteran on multiple occasions, to include in June 2006, March 2007, May 2007, June 2008, July 2010 and May 2011.  However, as discussed below, the Board finds that, despite his episodic suicidal ideation, the Veteran's depressive disorder symptomatology on the whole does not more nearly approximate a 50 percent rating.

Furthermore, the record establishes that the Veteran has been able to establish and maintain effective relationships.  The Veteran maintained his long-term marriage to his wife and his relationship with his teenage son, although he did report difficulties interacting with his son due to his son's behavior and arguments with his wife.  He also reported separating from his wife in June 2011 after an argument over their son and his wife's threats of suicide; this separation was not reported to have been caused by the Veteran's depressive disorder symptoms.  In addition, the Veteran reported that he volunteered at his son's school.

The record also establishes that the Veteran opened and operated a dancing school with his wife during this appellate period.  During his January 2011 hearing, the Veteran reported that he had stopped working in July 2009 due to his nerves and physical conditions, including his "back, hands and nerves."  In addition, in October 2009, the Veteran reported that he had closed the dancing school due conflicts with his business partner.  The Veteran indicated that he was unable to hold a job due to physical impairments in his fingers, rather than his depressive disorder, in September 2007.  Moreover, the Board notes that while SSA benefits were granted in September 2007 due to an affective or mood disorder, the Veteran subsequently owned and operated a dancing school, suggesting that he was able to work.  The evidence does not therefore suggest that his service-connected depressive disorder impaired his occupational functioning.  Therefore, the Board finds that the Veteran's depressive disorder symptomatology does not result in occupational impairment with reduced reliability and productivity.

While mood disturbances, suicidal ideations and difficulty in establishing and maintaining effective work and social relationships are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent for this appellate period.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include sleep disturbances, nightmares, irritability and intrusive thoughts.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Under the DSM-IV, GAF scores ranging from 61 to 70 are indicative of some mild symptoms (like depressed mood and mild insomnia), or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Additionally, the Board notes that the Veteran was assigned a GAF score of 60 in June 2006, June 2008, May 2011 and September 2011.  He was also assigned a GAF score of 55 in May 2007 while a GAF score of 65 was assigned in September 2008, July 2010, February 2011 and June 2011.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board notes that the April 2007 VA provider assigned a GAF of 45, the lowest score assigned during this appellate period and suggests serious symptoms or serious impairments in social, occupational or school functioning.  However, the Veteran was assigned a GAF score of 55 in May 2007, correlating to moderate symptoms and further suggesting that the April 2007 GAF scores were an outlier.  Moreover, the GAF scores of 60 and 65 reflect less impairment than that contemplated by the 30 percent rating currently assigned; as such, it clearly provides no basis for an even higher rating.  Therefore, as the Veteran's depressive disorder symptoms, as detailed previously, are contemplated by his 30 percent rating and, absent more severe symptoms, a higher rating is not warranted for this appellate period.

Moreover, the Board finds that, during such time period, the Veteran's depressive disorder symptomatology, described above, does not more nearly approximate a 50, 70 or 100 percent rating.  Specifically, the evidence does not suggest that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate primarily such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of judgment, or abstract thinking; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place.  

Accordingly, the collective evidence supports a finding that, for the period from April 18, 2006 to November 8, 2011, the Veteran's depressive disorder was manifested by symptomatology which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, consistent with a 30 percent disability rating.

C.  Period beginning on November 8, 2011

Considering the pertinent evidence in light of the above, the Board finds that, a rating in excess of 50 percent is not warranted for the Veteran's depressive disorder at any point since the November 8, 2011 effective date for the award of a 50 percent rating.

The pertinent evidence includes the contemporaneous mental health records and reports of the November 2011 VA examination.  The record establishes that, from November 8, 2011, the Veteran experienced such psychiatric symptoms as insomnia and sleep impairments, anxiety, difficulty concentrating, low self-esteem, loss of interest, intermittent or episodic impairment to recent memory and intermittent or episodic suicidal thoughts.  Collectively, these symptoms have resulted in occupational and social impairment with reduced reliability and productivity, thus indicating a moderately severe disability picture.

Based on the evidence of record, the Board finds that the depressive disorder has not been shown to result in occupational and social impairment with deficiencies in most areas, the level of impairment required for the next higher, 70 percent rating.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, that the Veteran reported suicidal thoughts, without acting upon such thoughts, in November 2011 and the Veteran's VA treatment provider found that he had delusions of persecution in January 2012.  However, he subsequently denied such ideations in January and March 2012 and delusions were not found in November 2011 and January 2012.   Therefore, at most, the Veteran was shown to have occasional or episodic suicidal ideations and delusions of persecution.  However, as discussed below, the Board finds that, despite his episodic suicidal ideations and episodic delusions of persecution, the depressive disorder symptomatology shown, on the whole, does not more nearly approximate a 70 percent rating.

In this regard, there is no evidence that the Veteran had obsessional rituals which interfered with routine activities.  Specifically, none were noted at the time of the November 2011 VA examination.  There is no indication that the Veteran's speech was impaired as it was found to be unremarkable in the November 2011 VA examination.  Moreover, there is no indication that the Veteran suffered from homicidal ideations as such were denied in November 2011, January 2012 and March 2012.  In addition, his impulse control was found to be fair with no episodes of violence in November 2011.

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, he has reported periods of anxiety.  However, the November 2011 VA examiner found that there were no problems with his activities of daily living. Moreover, the Veteran's reported periods of anxiety do not rise to the level of near-continuous and such have not been shown to affect his ability to function independently, appropriately, and effectively.

Furthermore, the Veteran has not been noted to have spatial disorientation.  In this regard, VA treatment records dated during this appellate period reflect that the Veteran was consistently alert and oriented.  Likewise, at his November 2011 VA examination he was noted to be oriented to person, place, and time while he was found to be oriented to all spheres in January 2012.

The Board further finds that the evidence fails to demonstrate that the Veteran neglected his personal appearance and hygiene.  In this regard, his general appearance was found to be clean in November 2011 and the examiner found that he was able to maintain minimum personal hygiene.  His hygiene was found to be adequate in January 2012.

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran reported that he was in the process of divorcing his wife during the period under consideration.  However, he also reported that his relationship with his teenage son was improving in March 2012.  Therefore, the Board finds that the Veteran was able to maintain effective relationships.

Finally, the Board notes that the Veteran had generally alleged that his depressive disorder symptoms manifested deficiencies in most areas, including work, family relations, judgment, thinking and mood, and therefore warrant a higher rating.  The Veteran has reported anxiety and diminished mood.  Although the Veteran reported that he was in the process of divorcing his wife, he also reported that his relationship with his teenage son was improving.  Judgment has consistently been found to be intact or fair and he had been found to understand the outcome of his behavior and thought processes were found to be intact or relevant.  Thought content was found to be unremarkable in November 2011, normal in January 2012 and contain delusions of persecution in January 2012.  There is no indication that the Veteran attended school, that he worked or that he attempted to attend school or work during this appellate period.  While the Veteran reported anxiety and has arguably demonstrated impairment to mood, impairments in the areas of judgment and thinking were not demonstrated. 

The Board further notes that the evidence of record reflects that the Veteran had additional symptomatology that is not enumerated in the rating criteria, to include subjective reports of sleep difficulties, low self-esteem and ruminations.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board further finds that the GAF scores assigned during this period are consistent with no more than the current 50 percent rating assigned.  As noted, the Veteran has been assigned GAF scores of 60 and 61.  Collectively, the assigned scores are indicative of mild symptoms under the DSM-IV guidelines--consistent with no more than a 50 percent rating.  In any event, as previously noted, assigned GAF scores are not dispositive of the evaluation issue but must be considered in light of the actual symptoms shown.  See 38 C.F.R. § 4.126(a).  The GAF scores of 60 and 61 reflect even less impairment than that contemplated by the current 50 percent rating assigned, and, thus, clearly provide no basis for an even higher rating.  Indeed, GAF scores of 60 and 61 are indicative of mild symptoms or mild impairment--consistent with no more than that contemplated in the 50 percent rating assigned. 

Moreover, the Board finds that, during such time period, the Veteran's depressive disorder symptoms, described above, do not more nearly approximate a 70 or 100 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  In this regard, none of the contemporaneous records or the examination report reflect any gross impairment in thought process or communication and the Veteran's remote and immediate memory was found to be both intact while recent memory to be mildly impaired in November 2011.   He was consistently noted to be adequately groomed by the VA providers and there is no indication that he was unable to maintain minimal personal hygiene as the November 2011 VA examiner found that the Veteran was able to maintain minimum personal hygiene.  Total social impairment has not been demonstrated as he described an improving relationship with his teenage son in January 2012.  Hallucinations were consistently denied by the Veteran and were not demonstrated on objective examination.  Suicidal thoughts were intermittently reported and he has not been found to be a persistent danger to others.  Moreover, the evidence fails to demonstrate primarily such symptomatology as obsessional rituals; speech that was intermittently illogical, obscure or irrelevant; near-continuous panic or depression; impaired impulse control; spatial disorientation; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place or memory loss for names of close relatives, own occupation or own name. Therefore, a 70 or 100 percent rating is not warranted for any period after November 8, 2011.  See 38 C.F.R. § 4.130.

Accordingly, the collective evidence supports a finding that, since November 8, 2011, the Veteran's depressive disorder was manifested by symptomatology which resulted in occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent disability rating.

D.  Other Considerations

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no pertinent point was the disability under consideration shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the August 2007 statement of the case). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111(2008).
If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's depressive disorder at all times pertinent to this appeal.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment.

For all the foregoing reasons, the Board finds that, there is no basis for further staged rating for the Veteran's depressive disorder, pursuant to Fenderson, and that the claims for higher rating, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any further staged rating or higher rating for the Veteran's depressive disorder, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 30 percent for depressive disorder for the period prior to November 8, 2011 is denied.

A rating in excess of 50 percent for depressive disorder for the period beginning on November 8, 2011 is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted. 

As detailed in the Introduction, the record indicates that the Veteran has been unemployed since approximately October 2009 and he has asserted his service-connected depressive disorder resulted in his unemployment.  In a November 2011 examination report, the VA examiner opined that the Veteran was unable to perform activities pursuant to fruitful employment due to the severity of his depression symptoms.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Here, and in consideration of the Court's holding in Rice, the Veteran does not meet the percentage requirements for a schedular TDIU, as his depressive disorder was rated as 30 percent disabling prior to November 8, 2011 and 50 percent thereafter.  However, the evidence of record suggests that the Veteran has been unemployed and unemployable since at least November 2011.  The Board thus finds that this case meets the criteria for consideration of an extra-schedular rating as there is a competent opinion that the Veteran was unable to secure or follow a substantially gainful occupation due to service-connected depressive disorder; and no affirmative evidence to the contrary.  See Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001); see also 38 C.F.R. § 4.16(b).  In Bowling, the Court held that the Board could not award TDIU on an extra-schedular basis without first ensuring that the claim was referred to the appropriate first line authority for such consideration.

Therefore, the Board is remanding this claim for additional development, to include referral of the claim to the appropriate first line authority-VA's Chief Benefits Director or the Director of the VA Compensation Service-for a determination as to the Veteran's entitlement to an extra-schedular TDIU.  

Prior to referring the Veteran's TDIU claim for extra-schedular consideration, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) ; but see 38 U.S.C.A.                 § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, the RO must submit to VA's Chief Benefits Director or the Director of VA's Compensation Service, the matter of the Veteran's entitlement to an extra-schedular TDIU.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority. 

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


